Citation Nr: 9909127	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-25 498A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for blindness of the 
right eye.


REPRESENTATION

Appellant represented by:	Thomas H. Johnson, Jr., 
Attorney


ATTORNEY FOR THE BOARD

James L. March, Counsel



INTRODUCTION

The veteran served on active duty from January 1955 to 
December 1957.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an April 1994 RO rating decision that 
denied the veteran's application to reopen his claim of 
service connection for blindness of the right eye.

In April 1997, the Board found that new and material evidence 
had not been submitted to reopen the claim, and the veteran 
appealed to the United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter "the Court").  

In an October 1998 Order, the Court vacated the Board's 
decision and remanded the claim for a redetermination of the 
reopening question.  

In the April 1997 decision, the Board, in essence, determined 
that the most recent final decision was a November 1986 Board 
decision.  For reasons discussed below, the most recent final 
decision discussing service connection for blindness of the 
right eye is an October 1990 rating decision.  


FINDINGS OF FACT

1.  In November 1986, the Board denied the veteran's 
application to reopen a claim of service connection for 
blindness of the right eye.

2.  In October 1990, the RO declined to reopen the claim of 
service connection for blindness of the right eye on the 
basis that new and material evidence had not been submitted.

3.  The veteran filed a timely Notice of Disagreement 
concerning the October 1990 rating decision, and he was 
issued a Statement of the Case; however, he failed to perfect 
the appeal.

4.  New evidence which is so significant that it must be 
considered in order to fairly decide the merits of the claim 
has been associated with the claims folder since the October 
1990 rating decision.

5.  The veteran's reopened claim of service connection for 
blindness of the right eye is plausible.


CONCLUSIONS OF LAW

1.  New and material evidence has been submitted for the 
purposes of reopening the veteran's claim of service 
connection for blindness of the right eye.  38 U.S.C.A. 
§§ 5107, 5108, 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§ 3.156(a) (1998).

2.  The veteran has submitted evidence of a well-grounded 
claim of service connection for blindness of the right eye.  
38 U.S.C.A. §§ 1110, 1131, 5107, 7104 (West 1991 & Supp. 
1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and material evidence

In November 1986, the Board denied the veteran's application 
to reopen a claim of service connection for blindness of the 
right eye.  In October 1990, the RO declined to reopen the 
veteran's claim on the basis that new and material evidence 
had not been submitted.  The veteran was notified of the 
decision in November 1990.  The veteran filed a Notice of 
Disagreement, and, later in November 1990, the RO issued a 
Statement of the Case.  The veteran, however, never perfected 
his appeal by filing a timely Substantive Appeal.

When a claim is disallowed by the RO, appellate review is 
initiated by the filing of a Notice of Disagreement within 
one year from the date of mailing of notice of the result of 
the initial disallowance.  38 U.S.C.A. § 7105(a), (b).  If a 
Notice of Disagreement is filed within the one-year period, 
the RO shall issue a Statement of the Case.  38 U.S.C.A. 
§ 7105(d).  The veteran is provided a period of 60 days (or 
the remainder of the one-year period from the date of mailing 
of the notice of the determination being appealed) to file 
the formal appeal.  38 U.S.C.A. § 7105(d); 38 C.F.R. 
§ 20.302(b).  In the absence of a perfected appeal, the RO's 
decision becomes final, and the claim will not thereafter be 
reopened or allowed, except as otherwise provided.  38 
U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  As the veteran did not 
file a Substantive Appeal within one year of the November 
1990 notice of the October 1990 rating decision, the decision 
became final.

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).  New and material evidence means 
evidence not previously submitted to agency decision makers, 
which bears directly and substantially upon the specific 
matter under consideration, which is neither cumulative nor 
redundant, and which by itself or in connection with the 
evidence previously assembled is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a).  

The Court summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  However, there is no longer a requirement that, in 
order to reopen a claim, the new evidence, when viewed in the 
context of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991)).  

Finally, for the purpose of determining whether a case should 
be reopened, the credibility of the evidence added to the 
record is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the October 1990 rating decision, the evidence 
consisted of the veteran's service medical records, VA and 
private medical records, lay statements, records from the 
Department of the Army, Board for Correction of Military 
Records and statements and testimony of the veteran.

The veteran's military occupational specialty was Heavy 
Weapons Infantryman.  His January 1955 enlistment examination 
report shows that he had a normal clinical evaluation of the 
eyes.  With respect to his vision, the report shows that he 
was blind in the right eye but the condition was not 
considered disqualifying.  The report also shows that he was 
given a physical profile for his eyesight.

An April 1955 physical examination report shows that the 
veteran did not undergo a clinical ophthalmoscopic 
examination.  The report also shows that he had visual acuity 
of 20/20 in each eye and that he was qualified for Airborne 
duty.  He was not given a physical profile at this 
examination.

In November 1957, the veteran was evaluated for routine 
refraction and watering in the right eye.  The record 
indicates that he had been hit in the right eye by a limb 
during "operation Sagebrush" two years earlier and that he 
claimed he had been blind in that eye ever since.  The 
November 1957 medical record indicates that the veteran had 
optic atrophy in the right eye secondary to old vascular 
occlusion of the central retinal artery.  The record also 
indicates that no treatment was possible.

The veteran's November 1957 separation examination report 
shows an abnormal clinical ophthalmoscopic evaluation due to 
optic atrophy and a hole in the macula of the right eye with 
occlusion of the central artery.  It was also noted that the 
veteran's right eye vision was 20/200 and was uncorrectable 
due to injury.  The conditions were noted to be non-
disqualifying.  A physical profile for his eyesight is noted 
on the report.

A November 1957 Report of Medical History shows that the 
veteran was blind in the right eye and had been hit by a limb 
in "Sage Brush."  He was noted to have been asymptomatic.

At a VA optometry examination in June 1966, the veteran 
complained that sunlight bothered his right eye.  He reported 
that he had been hit by a tree limb in the right eye while 
riding in an open truck.  He said that he was not treated at 
a hospital until after he got out of service but that the 
condition was found at his separation examination.  He was 
diagnosed as having central retinitis and optic atrophy of 
the right eye.

A September 1975 Report of Attending Physician contains the 
veteran's complaint of poor vision since he was struck in the 
right eye by a tree limb six to eight years earlier in 
service.  The physician opined that the veteran's right eye 
disability, including optic atrophy, was probably secondary 
to trauma.

In a letter received in May 1980 the veteran, over his 
signature, stated that he "was inducted in the army with one 
of my eyes blind."  He added that he go hit in the same eye, 
and been trying to get help since 1966.

At a hearing held at the RO in August 1981, the veteran 
testified that there was nothing wrong with his right eye 
when he went into service and that he had had good vision.  
He said he did not have trouble with this eye until he 
injured it in September 1957 while riding in a truck while on 
field maneuvers.  He noted that he was hit in the right eye 
by a limb, was knocked down and blacked out.  He stated that 
he was treated by a medic out in the field.  He said that his 
vision came and went and that he had never been seen by an 
eye doctor prior to service.

In September 1981, the RO received statements from the 
veteran's mother and brother indicating that the veteran did 
not have any eye problems prior to service.

Also in September 1981, the RO received a North Carolina 
Teacher Screening and Observation Record.  The record does 
not contain any findings with respect to the veteran's 
vision.

In a September 1981 statement, the veteran said that he was 
right handed and had fired guns with his right hand.  He said 
that he had qualified with an M-1, the BAR, and 30 caliber 
machine gun and was found to be qualified for Airborne 
training.

At a hearing held at the RO in November 1982, the veteran 
again testified that his right eye injury occurred in the 
fall of 1957 at a training facility.  He said that he told 
the medics about it at the time and that he was seen by a 
doctor about a week later when he arrived at Fort Benning.  
He stated that he could not remember if he was knocked down 
by the tree limb.  He said that he was told in service that 
eye glasses would do him some good, but that he was never 
prescribed any.  He stated that he was never put on profile 
in service.

In January 1983, the RO received a statement from Mrs. [redacted] 
[redacted] who said that she had known the veteran since his birth 
and that he had good vision until he entered service. 

Also in January 1983 the RO received an amended North 
Carolina Teacher Screening and Observation Record.  This 
record contains results of the Snellen eye test showing that 
the veteran's vision without glasses was 20/20.  The report 
also shows that the veteran was 16 at the time and in the 
eighth grade.  A notation was made on the record in January 
1983 that the reason that the eye test results had not been 
recorded was because it was understood that the results were 
okay.

In June 1983, the RO received a letter from J. Miguel Risco, 
M.D., who stated that he had examined the veteran's eye in 
May 1983.  He said that the veteran reported to him that he 
was struck in the right eye in 1957 and had an almost 
complete loss of vision in the eye ever since.  He stated 
that the veteran had right optic atrophy and opined that it 
was probably related to the accident he had to his right eye 
in 1957.  

In January 1986, the RO received service records which show 
that the veteran was treated at a hospital in July 1955.  
These records also show that the 10th Engineer Battalion, 3d 
Infantry Division, participated in operation Sage Brush in 
October 1955 and that the veteran was a part of that unit.

In November 1986 the Board denied service connection for 
blindness in the right eye.  

In August 1990, the RO received records from the Department 
of the Army Board for Correction of Military Records.  These 
records show that the veteran applied to have his January 
1955 entrance examination report changed to reflect 20/20 
vision in the right eye.  The records also show that the 
veteran's application was not timely submitted and that he 
should have discovered the alleged error when he was released 
from active duty in December 1957.  The records further show 
that the veteran was hospitalized in July 1955 for a right 
thumb infection.  Additionally, the records include a report 
by a service department physician who recommended that the 
veteran's application be denied.  It was noted in this report 
that it was impossible to accept that an individual in any 
situation sustaining an eye injury would not report it or 
seek professional care for a period of two years.

Based on this evidence, in October 1990, the RO declined to 
reopen the previously denied claim of service connection for 
blindness of the right eye.  

The evidence submitted subsequent to the October 1990 rating 
decision includes statements of the veteran and a February 
1994 medical examination report.  

The veteran's statements were essentially cumulative of his 
earlier statements and testimony.  The medical examination 
report, however, noted a history of a traumatic right eye 
injury in 1957, during service.  The pertinent diagnosis was 
optic atrophy of the right eye secondary to trauma.  

The Board finds that the February 1994 medical examination 
report, which is presumed credible for determining whether it 
is new and material, is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
The evidence is certainly new, as it was not of record at the 
time of the October 1990 rating decision.  Furthermore, the 
evidence is material as it is probative of the issue of 
service connection.  Thus, the Board finds that new and 
material evidence has been submitted to reopen the claim of 
service connection for blindness of the right eye.

II.  Well groundedness

As the veteran's claim has been reopened, the Board must now 
determine whether, based upon all the evidence of record in 
support of the claim, presuming its credibility, the reopened 
claim is well grounded pursuant to 38 U.S.C.A. § 5107(a).  
Elkins v. West, No. 97-1534, slip op. At 3-4 (U.S. Vet. App. 
Feb. 17, 1999) (en banc).

Initially, one who submits a claim for benefits under a law 
administered by VA has the burden of submitting evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is well-grounded.  38 U.S.C.A. 
§ 5107(a).  Only when that initial burden has been met does 
the duty of the Secretary to assist such a claimant in 
developing the facts pertinent to the claim attach.  Id.  

The Court has further defined a well-grounded claim as a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).  It has also held that where a determinative 
issue involves a medical diagnosis or medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Regulations also provide 
that service connection may be granted for any disease 
diagnosed after discharge when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

In light of the lay statements that the veteran did not have 
any observable eye problems prior to service, statements 
which are presumed credible for purposes of well groundedness 
(King v. Brown, 5 Vet. App. 19, 21 (1993)), as well as the 
service and post-service medical evidence of right eye 
disability due to trauma in service, the Board finds the 
claim of service connection for blindness of the right eye to 
be well grounded.  38 U.S.C.A. 5107(a).


ORDER

As new and material evidence has been received to reopen the 
claim of service connection for blindness of the right eye 
and the claim is well grounded, the appeal is allowed to this 
extent subject to further action as discussed hereinbelow.


REMAND

In light of the action taken hereinabove, the Board notes 
that de novo review of the veteran's claim of service 
connection for blindness of the right eye by the RO is 
required.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  All 
indicated development should be undertaken in this regard.

In light of the foregoing, the Board is REMANDING this case 
for the following actions:

1.  The RO should conduct all indicated 
development, including securing all 
pertinent medical records and arranging 
for a VA medical examination, to the 
extent such is deemed warranted.  

2.  After undertaking any necessary 
development, the RO should conduct a de 
novo review of the veteran's claim of 
entitlement to service connection for 
blindness of the right eye.  Due 
consideration should be given to all 
pertinent laws and regulations.  The 
evidence, both positive and negative 
should be carefully weighed and the 
credibility of each item assessed.  If 
the benefit sought on appeal is not 
granted, the veteran and his 
representative should be issued a 
Supplemental Statement of the Case, which 
should include all pertinent laws and 
regulations, and be afforded a reasonable 
opportunity to reply.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion as to any 
ultimate outcome warranted.  

No action is required of the veteran until he is otherwise 
notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

 
- 11 -


- 1 -


